


EXHIBIT 10(c)1






BASE SALARIES OF NAMED EXECUTIVE OFFICERS


GEORGIA POWER COMPANY


The following are the annual base salaries, effective March 1, 2014 unless
otherwise noted, of the Chief Executive Officer and Chief Financial Officer of
Georgia Power Company and certain other executive officers of Georgia Power
Company who served during 2013.




W. Paul Bowers
President and Chief Executive Officer
$787,338
 
W. Ron Hinson
Executive Vice President, Chief Financial Officer,
And Treasurer
$358,799
 
Ronnie R. Labrato*
Executive Vice President, Chief Financial
Officer, and Treasurer
$307,114
 
W. Craig Barrs
Executive Vice President
$327,144
 
Joseph A. Miller
Executive Vice President
$551,050
 
Anthony L. Wilson
Executive Vice President
$353,266
 



*Retired March 31, 2013. Salary shown was Mr. Labrato’s salary effective March
1, 2013.








